DETAILED ACTION
Claims 1-14 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/185,726, filed on 17 June 2016.
Specification
The disclosure is objected to because of the following informalities: The Specification as filed references claims, at least at paragraph [0055]. The claims are subject to renumbering and cancellation, such that references to claims in the Specification are not instructive to one having ordinary skill in the art.
Appropriate correction is required.
Claim Objections
Claims 2-4, 6-8, and 10-14 are objected to because of the following informalities: Each of the claims is a dependent claim, however each begins with an indirect article, reciting “A transfer station according to” rather than “The transfer station according to.” The examiner strongly recommends amending the preambles of the dependent claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 5-6, 8-10, and 12-13
Claims 5-6, 8-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2014/0230242 to Flis et al. (hereinafter “Flis”).
Examiner’s Note: The examiner notes that the preamble of claims 1, 5, and 9 each define an interchangeable die defining a longitudinal axis, a die head, and a die shank. The examiner presumes the interchangeable die to be a three dimensional object, such that the longitudinal axis can be defined along any of a conventional X, Y, or Z axis. The examiner notes that, though the transfer station is defined in the claims in part by the longitudinal axis, the interchangeable die is not positively required by any of the claims, and thus references to the interchangeable die are understood to reflect intended use.
Regarding claim 5, Flis discloses a transfer station (see Fig. 6) for temporarily storing an interchangeable die (32, 34; see Figs. 6-8) defining a longitudinal axis and including a die head and a die shank, and wherein the interchangeable die can be taken out of the transfer station by a joining tool (10) to carry out a joining operation which uses the interchangeable die and can be returned to the transfer station again once the joining operation has been carried out, said transfer station comprising: a base (30); a first die receptacle (at die 32; see Fig. 6), and a second die receptacle (at die 34; see Fig. 6) located on the base (see Fig. 6) and open in a radial direction transverse to the longitudinal axis (see Annotated Figure; longitudinal axis is of the die member 32, 34) and into which the interchangeable die can be inserted in the radial direction transversely with respect to the longitudinal axis (see paragraph [0004]; hole in the Z-direction/into the page understood to be radial to the longitudinal axis of the dies 32, 34); a stationary frame (16; see paragraph [0037]) on which the base is movably supported (see paragraph [0021]; base pivots on frame 16); and a standby drive (52; see paragraph [0024]) operable to move the base relative to the frame (30 is rotatable; see paragraph [0021]); and whereby one of the first die receptacle or the second die receptacle may be presented to the joining tool in a standby position (see paragraph [0037]; indexing provides die 34 in line with path of punch 20). 
    PNG
    media_image1.png
    396
    295
    media_image1.png
    Greyscale

Regarding claim 6, Flis discloses the limitations of claim 5, and further Flis discloses a rotating device (90) operable for rotating the interchangeable die relative the base (30) for presentation to and engagement with the joining tool (20).
Regarding claim 8, Flis discloses the limitations of claim 5, and further Flis discloses an elastic connecting element (90) located between the frame (12) and the base (30) and enabling relative movement between the frame and the base (elastic deformation taught; see paragraph [0033]).
Regarding claim 9, Flis discloses a transfer station (see Fig. 6) for temporarily storing an interchangeable die (32, 34; see Figs. 6-8) defining a longitudinal axis and including a die head and a die shank, and wherein the interchangeable die can be taken out of the transfer station by a joining tool (10) to carry out a joining operation which uses the interchangeable die and can be returned to the transfer station again once the joining operation has been carried out, said transfer station comprising: a stationary frame (16; see paragraph [0037]); a carriage (40) movably supported on the stationary frame (see paragraph [0027]); a base (30) mounted on the carriage (40; see paragraph [0022]); a first die receptacle (at die 32; see Fig. 6) and a second die receptacle (at die 34; see Fig. 6), both located on the base (see Fig. 6) and open in a radial direction transverse to the longitudinal axis (see Annotated Figure;  and into which the interchangeable die can be inserted in the radial direction transversely with respect to the longitudinal axis (see paragraph [0004]; hole in the Z-direction/into the page understood to be radial to the longitudinal axis of the dies 32, 34); and the carriage is movable relative to the stationary frame (12) between a first position (see paragraph [0033]; positions receptacles in first position and second position), wherein the first die receptacle is in a standby position, and second position, wherein the second die receptacle is in the standby position, and in the standby positon (see paragraph [0037]; indexing provides die 34 in line with path of punch 20) the one of the first die receptacle or the second die receptacle is accessible by the joining tool (20) when in a transfer position.
    PNG
    media_image1.png
    396
    295
    media_image1.png
    Greyscale

Regarding claim 10, Flis discloses the limitations of claim 9, and further Flis discloses a standby drive (52) operable to move the carriage (40) relative to the stationary frame (12).
Regarding claim 12, Flis discloses the limitations of claim 9, and further Flis discloses an elastic connecting element (90) located between the frame (12) and the base (30) and enabling relative movement between the frame and the base 
Regarding claim 13, Flis discloses the limitations of claim 9, and further Flis discloses a rotating device (90) operable for rotating the interchangeable die relative the base (30) for presentation to and engagement with the joining tool (20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0230242 to Flis et al. (hereinafter “Flis”) in view of United States Patent 5,685,812 to Seto et al. (hereinafter “Seto”).
Regarding claim 1, Flis discloses a transfer station (see Fig. 6) for temporarily storing an interchangeable die (32, 34; see Figs. 6-8) defining a longitudinal axis and including a die head and a die shank, and wherein the interchangeable die can be taken out of the transfer station by a joining tool (10) to carry out a joining operation which uses the interchangeable die and can be returned to the transfer station again once the joining operation has been carried out, said transfer station comprising: a base (30); a first die receptacle (at die 32; see Fig. 6), and a second die receptacle (at die 34; see Fig. 6) located on the base (see Fig. 6) and open in a radial direction transverse to the longitudinal axis (see Annotated Figure; longitudinal axis is of the die member 32, 34) and into which the interchangeable die can be inserted in the radial direction transversely with respect to the longitudinal axis (see paragraph [0004]; hole in the Z-direction/into the page understood to be radial to the longitudinal axis of the dies 32, 34); a stationary frame (16; see paragraph [0037]) on which the base is movably supported (see paragraph [0021]; base pivots on frame 16); and a standby drive (52; see paragraph [0024]) operable to move the base relative to the frame (30 is rotatable; see paragraph [0021]); and whereby one of the first die receptacle or the second die receptacle may be presented to the joining tool in a standby position (see paragraph [0037]; indexing provides die 34 in line with path of punch 20); and a rotating device (90) operable for rotating the die relative to the base (12) for presentation to and engagement with the joining tool (20). 
    PNG
    media_image1.png
    396
    295
    media_image1.png
    Greyscale

Flis does not explicitly disclose that the transfer station includes a U-shaped portion located in the base and partially around the receptacle, the U-shaped portion being rotatable in relation to the base between a transfer position, wherein the U-shaped portion is open in the radial direction, and a locked position, wherein the U-shaped portion closes the receptacle in the radial direction. 
However, it is known in the art of transfer stations to provide U-shaped sections. For example, Seto teaches a transfer station (see Figs. 2A-2B) for positioning a plurality of dies (35) in a plurality of positions (41; see Fig. 2B). Seto teaches a die exchange member comprising die turret (33). The die exchange member cooperates with an upper member (39) defining a U-shaped cutout (53) which corresponds to a particular die (35) such that when a desired die is in the die exchange area (A2), the U-shaped area allows the die to be removed (Col. 6, lines 18-29). Seto teaches that the U-shaped cutout allows selected dies to be secured during die exchange (see Col. 4, lines 22-31).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Flis to include a U-shaped portion at the base, as taught by Seto. (See MPEP 2143(C)). Providing a U-shaped portion at the base advantageously would allow for securing of the other die or dies while a selected die is accessible.
Thus, the combination of Flis and Seto teaches the limitations of claim 1.
Regarding claim 2, the combination of Flis and Seto teaches the limitations of claim 1, and further Seto teaches that the die receptacle (41) is configured such that the die shank protrudes in relation to the die receptacle (see Fig. 2A). The examiner notes that the claimed protrusion is dependent on die geometry, and that the dies are not positively recited as an element of the transfer station.
Regarding claim 3, the combination of Flis and Seto teaches the limitations of claim 1, and further Flis teaches that the base (30) is mounted to the frame (12) in a floating manner (see paragraph [0021]-[0022]; base rotates relative to frame on shaft).
Regarding claim 4, the combination of Flis and Seto teaches the limitations of claim 1, and further Flis teaches an elastic connecting element (90) located between the frame (12) and the base (30) and enabling relative movement between the frame and the base (elastic deformation taught; see paragraph [0033]).
Claims 7 and 14
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Flis as applied to claims 5 and 9 above, and further in view of United States Patent 5,685,812 to Seto et al. (hereinafter “Seto”).
Regarding claim 7, Flis discloses the limitations of claim 5, however Flis does not explicitly disclose that the transfer station includes a U-shaped portion located in the base and partially around the receptacle, the U-shaped portion being rotatable in relation to the base between a transfer position, wherein the U-shaped portion is open in the radial direction, and a locked position, wherein the U-shaped portion closes the receptacle in the radial direction. 
However, it is known in the art of transfer stations to provide U-shaped sections. For example, Seto teaches a transfer station (see Figs. 2A-2B) for positioning a plurality of dies (35) in a plurality of positions (41; see Fig. 2B). Seto teaches a die exchange member comprising die turret (33). The die 
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Flis to include a U-shaped portion at the base, as taught by Seto. (See MPEP 2143(C)). Providing a U-shaped portion at the base advantageously would allow for securing of the other die or dies while a selected die is accessible.
Thus, the combination of Flis and Seto teaches the limitations of claim 7.
Regarding claim 14, Flis discloses the limitations of claim 9, however Flis does not explicitly disclose that the transfer station includes a U-shaped portion located in the base and partially around the receptacle, the U-shaped portion being rotatable in relation to the base between a transfer position, wherein the U-shaped portion is open in the radial direction, and a locked position, wherein the U-shaped portion closes the receptacle in the radial direction. 
However, it is known in the art of transfer stations to provide U-shaped sections. For example, Seto teaches a transfer station (see Figs. 2A-2B) for positioning a plurality of dies (35) in a plurality of positions (41; see Fig. 2B). Seto teaches a die exchange member comprising die turret (33). The die exchange member cooperates with an upper member (39) defining a U-shaped cutout (53) which corresponds to a particular die (35) such that when a desired die is in the die exchange area (A2), the U-shaped area allows the die to be removed (Col. 6, lines 18-29). Seto teaches that the U-shaped cutout allows selected dies to be secured during die exchange (see Col. 4, lines 22-31).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Flis to include a U-shaped portion at the base, as taught by Seto. (See MPEP 2143(C)). 
Thus, the combination of Flis and Seto teaches the limitations of claim 14.
Claim 11
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Flis as applied to claim 10 above, and further in view of United States Patent 6,106,446 to Kelly et al. (hereinafter “Kelly”).
Regarding claim 11, Flis discloses the limitations of claim 10. Flis does not explicitly disclose that the standby drive (52) includes at least one of a pneumatic motor and an electric motor. However, Flis teaches that it is known in the art of indexing apparatuses to provide a motor (see paragraph [0005]. Where the size of the device is not a concern, it may be possible to provide a pneumatic or electric motor. 
Kelly teaches an automatic tool changing device (see Fig. 2) including a tool holder (29). Kelly teaches that the tool changing device may have an actuator such as a motor (37; see Col. 5, lines 24-27). Kelly teaches that it is known in the art to use, for example, a piston, a pneumatic cylinder, electric motor, or a hydraulic actuator (Col. 5, lines 35-37).
It would have been obvious to one having ordinary skill in the art to modify the device of Flis to use any conventional actuator, such as a pneumatic cylinder or electric motor, as taught by Kelly. (See MPEP 2143(A)). The resulting apparatus would predictably result in an apparatus which can position die members supported in the transfer station in a predictable manner without modification of the principles of operation.
Thus, the combination of Flis and Kelly teaches the limitations of claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record teaches a die transfer station for a fastening apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                    



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10/22/2021